Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.

Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
Over the course of prosecution, Applicant has been consistently amending the claims to add limitations to the intra-oral scanner (IOS) and the Examiner can no longer treat the claims as being only directed to the intra-oral adaptor, which is the elected invention.  Accordingly, since the adaptor can no longer be defined without combination with the IOS and the Examiner has been in effect treating the claims in this way for purposes of applying prior art, the restriction requirement between the previously elected adaptor (subcombination) and the intra-oral scanner system (combination) is hereby withdrawn.  The remaining restrictions are still in effect.  If claim 61 is finally deemed allowable, withdrawn claims 82-89 will be rejoined and examined as they include the subject matter of claim 61.
Applicant’s arguments regarding the Brattesani and Lares references are rendered moot in view of the new rejections over Piernitzki and Pathmanabhan.  It is noted that in view of the newly proposed rejection, the previously indicated allowability of claim 69 is hereby withdrawn.
In conversations with Applicant’s representative over the course of the week of June 27 to July 1, the Examiner proposed amending claims 61 and 106 to further recite, in combination with all existing elements, that the IOS was configured to define a field of view of the image sensor that extends at an angle of substantially 90 degrees to the line of sight of the image sensor to distinguish around the prior art of record.  However, Applicant preferred to receive an Office Action. 
	
Claim Objections
Claims 61, 104, and 106 are objected to because of the following informalities:  
Claims 61 and 106 are drawn to a combination of intra-oral adaptor and intra-oral scanner, yet the preambles of each claim suggests that such claims are drawn to the adaptor that is merely “for use with” an intra-oral scanner.  The Examiner suggests amending these claims to recite “An intra-oral scanner system comprising: an intra-oral scanner (IOS)…and an adaptor…”, and to amend the dependent claims to refer back to the “system” instead of the “adaptor”;
In claim 104, phrase “where upon connecting said adaptor to said IOS a portion of said” (line 4) should be “where upon connecting said adaptor to said IOS, a portion of said” ;
In claim 106, phrase “where upon connecting said adaptor to said IOS a portion of said” (lines 6-7) should be “where upon connecting said adaptor to said IOS, a portion of said”.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 105 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 105, term “said stylus” lacks antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 106 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piernitzki (EP 2 165 674).
As to claim 106,  Piernitzki discloses an intra-oral adaptor (arm member 7, Fig.1) for use with an intra-oral scanner (IOS) (optical dental device 1/intraoral camera, Fig.1, [0018]), 
the IOS comprising at least one image sensor (image sensor 4, , Fig.1, [0018]), said image sensor comprises a final optical element (lens 3, Fig.1) located at a distal end of said IOS (located on distal end as shown in Fig.1), said image sensor defining a line of sight of the image sensor in said IOS (image sensor 4 cooperates with lens 3 to obtain images and thus has a line of sight along a line extending therebetween, such line coincident or parallel with the axial direction of the handle 2, Fig.1), said adaptor comprising: 
a connector (portion 7a, Fig.1) configured to connect said adaptor to said IOS (portion 7a either fixedly or detachably attaches to the handle 2 with a connector, such as a clip connection, [0019]) and including a housing sized and shaped to fit over said distal end of said IOS (not numbered but proximal end of leg 7a shown in Fig.1 as surrounding the handle 2 and forming a connection mechanism, such as a clip-connection, [0019], would constitute a housing), where upon connecting said adaptor to said IOS a portion of said housing is positioned proximal of said final optical element (leg 7a is connected to the camera handle 2 proximally of lens 3 as shown in Fig.1); and 
an elongate probe (7b, 7c, 7d, Fig.1) coupled to said adaptor, comprising: 
a probe body (portion 7b); and 
an elongate section (7c,7d) which: extends away from said probe body (portion 7c,7d extends away from portion 7b), and upon connecting said adaptor to said IOS, extends away from said line of sight of said imager (portion 7c,7d extends perpendicular to and through the line of sight, and thus away from the line of sight of the imager, as shown in Fig.1); and includes a tip (portion 7d) sized and shaped to be inserted between a tooth and adjacent gingiva (sized and shaped to be inserted into a periodontal pocket, [0021]),  
wherein said adaptor is configured so that, upon connecting said adaptor to said IOS (shown connected in Fig.1): 
a long axis of said elongate section extends at an angle of 45-90° from said line of sight of said image sensor (long axis of 7c,7d is approximately perpendicular (90 degrees) to the line of sight of the image sensor as defined above); and
at least a portion of said elongate section is viewable within the field of view (FOV) of said image sensor (Fig.1, elongate section 7c,7d capture by image sensor, [0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 61-62, 64-68, 70-71, 73-74, 81, 97-99, and 101-104  is/are rejected under 35 U.S.C. 103 as being unpatentable over Piernitzki (EP 2 165 674) in view of Geng (US 2004/0117052).
As to claim 61, Piernitzki discloses an intra-oral adaptor (arm member 7, Fig.1) for use with an intra-oral scanner (IOS) (optical dental device 1/intraoral camera, Fig.1, [0018]), 
the IOS comprising at least one image sensor (image sensor 4, , Fig.1, [0018]), said image sensor defining a line of sight of the image sensor in said IOS (image sensor 4 cooperates with lens 3 to obtain images and thus has a line of sight along a line extending therebetween, such line coincident or parallel with the axial direction of the handle 2, Fig.1), and
said adaptor comprising: 
a connector (portion 7a, Fig.1) configured to connect said adaptor to said IOS (portion 7a either fixedly or detachably attaches to the handle 2 with a connector, such as a clip connection, [0019]); and 
an elongate probe (7b, 7c, 7d, Fig.1) coupled to said adaptor, comprising: 
a probe body (portion 7b); and 
an elongate section (7c,7d) which: extends away from said probe body (portion 7c,7d extends away from portion 7b), and upon connecting said adaptor to said IOS, extends away from said line of sight of said imager (portion 7c,7d extends perpendicular to, through, and thus away from the line of sight of the imager, as shown in Fig.1); and includes a tip (portion 7d) sized and shaped to be inserted between a tooth and adjacent gingiva (sized and shaped to be inserted into a periodontal pocket, [0021]), 
wherein said adaptor is configured so that, upon connecting said adaptor to said IOS (shown connected in Fig.1): a long axis of said elongate section extends at an angle of 45-90° from said line of sight of said image sensor (long axis of 7c,7d is approximately perpendicular (90 degrees) to the line of sight of the image sensor as defined above); and
at least a portion of said elongate section is viewable within the field of view (FOV) of said image sensor (Fig.1, elongate section 7c,7d capture by image sensor, [0021]).
The intraoral camera of Piernitzki includes a conventional CCD which will produce 2D images of an intraoral region but fails to disclose a structured light projector wherein at least a portion of the elongate section is illuminated by structured light of said structured light projector.  Geng teaches, in the same field of endeavor, to provide a structured light projector (fiber optic bundle 115, linear variable wavelength filter (LVWF) (125), Fig.1, [0022]) in an intraoral camera to allow the device to additionally obtain 3D images ([0021],[0026]).  Geng teaches that the incorporation of the structured light projector (with appropriate hardware/software for processing, [0027]) conveniently provides an intraoral camera capable of capturing both 2D and 3D images of intraoral structure in a single device ([0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Piernitzki with a structured light projector (with appropriate hardware/software) to improve the intraoral camera by providing the capability of obtaining 3D images in addition to 2D images (3D images provide additional information over 2D images, such as depth, distance and shape).  Since the structured light are projected onto the same field of view of the single CCD camera (Fig.1), at least a portion of the elongate section (7c,7d) of Piernitzki would be illuminated by structured light of the structured light projector.
As to claim 62, said connector is configured to mount on at least a portion of said IOS (fixedly or detachably mounted, [0019]). 
As to claim 64, said connector rigidly couples said adaptor to said IOS (connector 7a rigidly mounts to the camera handle 2, Fig.1, [0019]).
As to claim 65, once coupled, said adaptor and said probe are configured with freedom of movement with respect to said IOS (the adapter and probe can be detachably mounted and thus can have freedom of movement with respect to the camera handle 2).
As to claim 66, said adaptor further comprises at least one force sensor coupled to said probe (not shown but the arm member 7 can include a force measurement mechanism as described in [0023]).
As to claim 67, said force sensor is configured to measure movement of said probe (Piernitzki provides an example of tip 7d being connected to leg 7c via a spring element which will measure movement of tip 7d with respect to 7c due to force, [0023]).
As to claim 68, said adaptor further comprises at least one actuator configured to automatically move said probe (Piernitzki provides an example of tip 7d being connected to leg 7c via a spring element, such spring element will automatically actuate the tip 7d in a certain direction once compressed, [0023]).
As to claim 69, although Piernitzki discloses that force sensors at the tip (7d) would be in communication with the control unit (5) in the camera handle (2) ([0023]), Piernitzki does not explicitly disclose the means to transmit such sensor signals to the control unit and thus fails to disclose that the adaptor further comprises a power and/or data contact that connects said adaptor with a respective power and/or data contact on said IOS.  One of ordinary skill would recognize that the most common means for transmitting electrical signals from an sensor to a control unit would be by means of electric wires extending through the device.  Since the arm member (7) can be detachable from the camera handle (2) ([0019]), one of ordinary skill would also recognize that a disengageable contact arrangement between the arm member and camera handle in the vicinity the connection between the two would be required.  It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a disengageable electrical contact between the arm member (adaptor) and camera handle (IOS) to provide the predictable result of providing an electrical connection between a sensor in the arm member and the control unit in the camera handle.
As to claim 70, said probe includes at least one marking (“visual markings”, [0020], sphere (bead 7d), [0023]).
As to claim 71, said marking is selected from the group consisting of: a contrast color, a sphere, a mirror, a marking illuminated from within said probe, a window or beam shaping elements in said probe (contrasting colors of “visual markings”, [0020] or sphere (bead 7d), [0023]).
As to claim 73, wherein said elongate section includes said probe tip (tip 7d, Fig.1), where said probe tip is configured to move with respect to said probe body (when tip 7d connected to member 7c via a spring (part of force sensor, [0023]), the tip 7d will move with respect to the probe body via the spring).
As to claim 74, said tip of said probe is sized for insertion between a tooth and an adjacent gingiva at a distance between said tip and said adaptor such that said adaptor fits inside an adult human mouth (adapter 7 dimensioned for intraoral use, [0019]).
As to claim 81, said adaptor is disposable (the adaptor is capable of being disposed of).
As to claim 97, said adaptor is configured so that said elongate section of said probe extends approximately 90 degrees to a long axis of said adaptor (Fig.1).
As to claim 98, a distance between a tip of said probe and said adaptor is configured to fit inside an adult human mouth (adapter 7 dimensioned for intraoral use, [0019]).
As to claim 99, even though the drawings of Piernitzki are not to scale, the relative dimensions of the bead (7d) as being in the neighborhood of 0.5mm ([0003]), visual markings on leg 7c being in the 1-2 mm range ([0020]), and the fact that the probe is configured to fit inside the mouth all suggest that the distance between the tip (7d) and lens (3) is probably very small.  However, Piernitzki does not explicitly disclose the distance of less than 4 cm.  Applicant does not disclose that such distance provides an advantage, is used for a particular purpose, or solves any stated problem, but in fact merely provides 4 cm as an example of a suitable distance (see for example page 42, lines 7-9 of Applicant’s specification).  Moreover, it appears that Applicant’s device would perform equally well with the distance being any distance (and up to 8 cm for example, see page 27, lines 9-11 of Applicant’s specification), as long as such distance allowed for the probe to be inserted into a patients mouth.  It would have been an obvious matter of design choice to have provided the distance between the probe and final optical element in Piernitzki to be as small as possible, and less than 4 cm in order to allow the probe to fit in the area (mouth) in which it is intended to be used.
As to claim 101, said force sensor is configured to measure deflection of said probe (force measurement mechanism measures force action on the tip 7d or arm member 7).
As to claim 102, wherein said adaptor, when mounted onto said IOS, extends over at least a portion of said IOS (see Fig.1).
	As to claim 103, said probe comprises at least one fiducial which is visible within said FOV of said image sensor and is illuminated by structured light of said structured light projector (“visual markings”, [0020], on leg member 7c are in the field of view, such field of view would be illuminated with structured light as taught by Geng as set forth above with respect to claim 1).
	As to claim 104, said image sensor (4) of said IOS comprises a final optical element (lens 3, Fig.1) located at a distal end of said IOS (located on distal end as shown in Fig.1); and wherein said connector includes a housing sized and shaped to fit over said distal end of said IOS (not numbered but proximal end of leg 7a shown in Fig.1 as surrounding the handle 2 and forming a connection mechanism, such as a clip-connection, [0019], would constitute a housing), where upon connecting said adaptor to said IOS a portion of said housing is positioned proximal of said final optical element (leg 7a is connected to the camera handle 2 proximally of lens 3 as shown in Fig.1).

Claim(s) 72 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piernitzki (EP 2 165 674) in view of Geng (US 2004/0117052), as set forth above, and further in view of Brattesani (U.S. Pat. 5,423,677).
As to claim 72, Piernitzki discloses a sphere at the tip end of the probe (bead 7d, [0023]) but fails to disclose that such sphere is illuminated from within (making is a specular sphere).  Brattesani teaches, in the same field of endeavor, to illuminate a sphere at the tip end of the probe (probing ball 28, Fig.2) from within (col.5, line 54 to col.6, line 20) in order to provide illumination when used in combination with a dental camera (col.6, lines 33-40) and transillumination of the gingival pocket as well as other areas of the oral cavity for improved examination (col.6, line 66 to col.7, line 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have illuminated the bead of Piernitzki for the reasons set forth by Brattesani above.
As to claim 79, Piernitzki fails to disclose that the probe is made from any particular material, and particularly a material configured for processing in an autoclave.  Brattesani teaches, in a similar probe device, to make the probe and adaptor from a material capable of being autoclaved (col.3, lines 39-42) to reduce the likelihood of transmitting communicable diseases (col.3, lines 39-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the probe of Piernitzki  from a autoclavable material in order to provide the predictable result of allowing autoclave processing of the probe after use, in order to prevent transmission of communicable diseases.

Claim(s) 78 and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piernitzki (EP 2 165 674) in view of Geng (US 2004/0117052), as set forth above with respect to claim 61, and further in view of Lares (U.S. Pat. 5,743,731, hereinafter “Lares”).
As to claim 78, Piernitzki  fails to disclose that the probe is configured for detachment from the adaptor.  However, the courts have held that the separate of elements, where removability would be desirable, is a design consideration within the skill of the art.  In re Dulberg, 283 F.2d, 522, 129 USPQ 348 (CCPA 1961).  In addition, Lares, in the same field of endeavor, teaches to make the probe detachable from the adaptor (note attachment means 26 for removably attaching instrument tips (probe) 28 to adaptor 12, Fig.2, col.5, lines 23-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the probe (e.g. 7b,7c,7d) of Piernitzki to be detachable from the connecter (e.g. 7a or portion of 7a that connects the probe to the IOS), as taught by Lares, in order to provide the desirable capability of quick replacement of the probe in the case of damage or need for a different probe without the need  to replace the connector.
As to claim 80, said probe is disposable (the probe is capable of being disposed of).


Claim(s) 61-65, 68-71, 74-76, 78-81, 97-98, 102-105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathmanabhan (U.S. Pat. 5,634,790) in view of Mandell (U.S. Pat. 5,435,722) and further in view of Geng (US 2004/0117052).
As to claim 61, Pathmanabhan discloses an intra-oral adaptor (body portion 12, Figs.1,2) for use with (in combination with) an intra-oral scanner (IOS) (connector portion 14, Figs.1,4), 
the IOS comprising at least one image sensor (CCD camera 60, Fig.4, col.6, lines 50-55), said image sensor defining a line of sight of the image sensor in said IOS (camera 60 cooperates with lens system 100 to obtain images and thus has a line of sight along a line extending therebetween, exemplified by axis 82 in Fig.4), and
said adaptor comprising: 
a connector (swivel means 114, Fig.2) configured to connect said adaptor to said IOS (swivel means 114 is configured to connect body 12 to the connector portion 14 via a mating connector 116, Fig.4, col.10, lines 10-21); and 
an elongate probe (tool 26, Fig.2) coupled to said adaptor, comprising: 
a probe body (proximal end of tool 26 that is removably connected to head 28, Fig.2, col.5, lines 50-55); and 
an elongate section (distal portion of tool 26, Fig.2) which: extends away from said probe body (distal portion of tool 26 extends away from the proximal end), and upon connecting said adaptor to said IOS, extends away from said line of sight of said imager (distal portion of tool 26 extends somewhere between 45-90 degrees to and thus away from the line of sight (e.g. axis 82, Fig.2) of the imager, as shown in Fig.2); 
wherein said adaptor is configured so that, upon connecting said adaptor to said IOS (shown connected in Fig.1): a long axis of said elongate section extends at an angle of 45-90° from said line of sight of said image sensor (the angle between the line of sight (82) of the camera and the extending direction of the tool 26 is easily recognizable as being somewhere between 45-90 degrees in Fig.2); and 
at least a portion of said elongate section is viewable within the field of view (FOV) of said image sensor (field of view of the camera is of the work area 50, Fig.2, which includes at least a portion of the elongate section, col.7, lines 5-12).
Pathmanabhan discloses that the tool (26) can be a dental bur (col.5, lines 50-51) but fails to disclose any particular size or shape of such bur and thus, fails to disclose that the bur includes a tip sized and shaped to be inserted between a tooth and adjacent gingiva.  Mandell teaches that dental burs of 1.3 mm or less are known in the art (col.1, lines 22-33; col.2, lines 52-56) and can include a spherical cutting tip (cutting tip 12, Fig.5, col.2, lines 52-56).  It is noted that a tip diameter of 1.3 mm in a shape of a sphere falls within Applicant’s range and shape for “sized and shaped to be inserted between a tooth and adjacent gingiva” (see at least paragraphs [0164] and [0229] of the PGPUB 2017/0007377 for this application).   Since Pathmanabhan does not disclose any particular bur, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used any conventional bur with the device of Pathmanabhan, including the one as taught by Mandell, to provide the predictable result of allowing for drilling and cutting of teeth. As mentioned above, the size and shape of such bur will provide a probe that is “sized and shaped to be inserted between a tooth and adjacent gingiva”.  
Pathmanabhan further discloses white light illuminator for illuminating the field of view to be imaged (e.g. fiberoptic bundles 66, 68, Fig.2, the source of light being either external to the device, or provided in body 12 or in connector 14, col.7, lines 13-43), including the tool (col.7, lines 5-12), but fails to disclose a structured light projector.  Geng teaches, in the same field of endeavor, to provide, in addition to a white light source used to obtain accurate color images of the intra-oral region (fiber optic bundle 160, Fig.1, [0023]), a structured light projector (fiber optic bundle 115, linear variable wavelength filter (LVWF) (125), Fig.1, [0022]) to allow the device to additionally obtain 3D images ([0021],[0026]).  Geng teaches that the incorporation of the structured light projector (with appropriate hardware/software for processing, [0027]) conveniently provides an intraoral camera capable of capturing both 2D and 3D color images in a single device ([0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Pathmanabhan with a structured light projector (with appropriate hardware/software) to improve the intraoral camera by providing the capability of obtaining 3D images in addition to 2D images (3D images provide additional information over 2D images, such as depth, distance and shape).  Since both the white light and structured light are projected onto the same field of view of the single CCD camera (Fig.1), at least a portion of tool (26) of Pathmanabhan would be illuminated by structured light of the structured light projector.
As to claim 62, said connector is configured to mount on at least a portion of said IOS (swivel means 114 is configured to connect body 12 to the connector portion 14 via a mating connector 116, Fig.4, col.10, lines 10-21).
As to claim 63, said adaptor further comprises at least one sealed transparent window (either lens system 92, Fig.2, or protective imaging window 96, Fig.14, col.8, lines 27-38) aligned with the FOV of said image sensor (via imaging bundle 84, col.8, lines 39-43).
As to claim 64, said connector rigidly couples said adaptor to said IOS (connection of body 12 to connector portion 14 via swivel means 114 and mating connector 116 will provide a connection with at least some rigidity).
As to claim 65, wherein once coupled, said adaptor and said probe are configured with freedom of movement with respect to said IOS (swivel means 114 allows body 12 to with freedom of rotation with respect to the connector 14, col.10, lines 10-14).
As to claim 68, said adaptor further comprises at least one actuator configured to automatically move said probe (electric motor for actuating the tool, col.5, lines 55-59).
As to claim 69, although Pathmanabhan discloses that an electric motor can be disposed in the head (28) and powered by an external power supply (col.5, lines 55-61), Pathmanabhan does not explicitly disclose the means to transmit such power to said motor and thus fails to disclose that the adaptor further comprises a power and/or data contact that connects said adaptor with a respective power and/or data contact on said IOS.  One of ordinary skill would recognize that the most common means for transmitting power from an external power source to the motor would be by means of electric wires extending from supply hose (24, Fig.1) to head (28).  Since body 12 can be detachable from connector 14, one of ordinary skill would also recognize that a disengageable contact arrangement between the body 12 and connector 14 in the vicinity of the swivel means(114)/mating connector(116) would be required.  This would be analogous to rotational/disengageable air/water flow arrangement between the body and connector that provides fluid power to a fluid-driven rotational tool embodiment (col.5, line 62 to col.6, lines 16; col.10, lines 22-64).  It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided disengageable/rotataional electrical contacts between the body (adaptor) and connector (IOS) to provide the predictable result of providing an electrical connection between an electrical motor in the head (28) and an external power supply.
As to claim 70-71, Pathmanabhan in view of Mandell, as set forth with respect to claim 61, provides for the probe that includes at least one marking in the form of a sphere (Mandell, Fig.5).  
As to claim 74, said tip of said probe (distal end of the tool 26) is sized for insertion between a tooth and an adjacent gingiva at a distance between said tip and said adaptor such that said adaptor fits inside an adult human mouth (the adaptor is sized to perform procedures in the oral cavity, col.1, lines 18-20, 53-56).
As to claim 75, Pathmanabhan further discloses at least one mirror for directing light from said FOV (the image transferring means for transferring image of tool 26 to the image sensor can including suitably oriented mirrors, col.9, lines 44-53).
As to claim 76, wherein said elongate section of said probe is viewable within said FOV via said mirror (as the image transferring means, the mirror will direct an image of the field of view of the work area 50, Fig.2, which includes at least a portion of the elongate section, col.7, lines 5-12).
As to claim 78, wherein said probe is configured for detachment from said adaptor (tool 26 may be removed from head 28 as is commonly known, col.5, lines 52-55).
As to claim 79, said probe comprises a material configured for processing in an autoclave (col.4, lines 3-5, col.11, lines 18-20).
As to claims 80 and 81, said probe and adaptor is disposable (both probe and adaptor can be disposed of).
As to claim 97, said adaptor is configured so that said elongate section of said probe extends approximately 90 degrees to a long axis of said adaptor (tool 26 is slightly angled from perpendicular to the long axis 82 of the adaptor and is thus approximately 90 degrees to it).
As to claim 98, wherein a distance between a tip of said probe and said adaptor is configured to fit inside an adult human mouth (the adaptor is sized to perform procedures in the oral cavity, col.1, lines 18-20, 53-56).
As to claim 102, said adaptor, when mounted onto said IOS, extends over at least a portion of said IOS (as shown in Figs.1, 2 and 4, the proximal end 18 of the adaptor fits over the first end 20 of the IOS).
As to claim 103, said probe comprises at least one fiducial which is visible within said FOV of said image sensor and is illuminated by structured light of said structured light projector (in view of Mandell, as set forth above, the tool 26 can include a spherical tip, such tip constituting a fiducial which is visible within the FOV and illuminated by the structured light, in view of Geng as set forth above).
As to claim 104, said image sensor of said IOS comprises a final optical element located at a distal end of said IOS (focusing system 100 at distal end 20, Fig.4); and wherein said connector includes a housing (spool body 122, Fig.2) sized and shaped to fit over said distal end of said IOS (as shown in Fig.6), where upon connecting said adaptor to said IOS, a portion of said housing is positioned proximal of said final optical element (as shown in Fig.6, the swivel means 114/spool body at 118 is proximally disposed with respect to the final optical element of focusing system 100).
As to claim 105, said rigid coupling allows a tip of said stylus (or probe, probe body, elongate section) to move, with respect to said IOS, by 10microns-2mm during scanning (swivel means 114 allows the probe/probe body/elongate section to move (rotate) anywhere from 0 to 360 degrees, which will encompass 10 mircons to 2 mm of travel).

Claim(s) 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathmanabhan (U.S. Pat. 5,634,790) in view of Mandell (U.S. Pat. 5,435,722).
As to claim 106, Pathmanabhan discloses an intra-oral adaptor (body portion 12, Figs.1,2) for use with (in combination with) an intra-oral scanner (IOS) (connector portion 14, Figs.1,4), 
the IOS comprising at least one image sensor (CCD camera 60, Fig.4, col.6, lines 50-55), the image sensor comprises a final optical element located at a distal end of said IOS (focusing system 100 at distal end 20, Fig.4), said image sensor defining a line of sight of the image sensor in said IOS (camera 60 cooperates with lens system 100 to obtain images and thus has a line of sight along a line extending therebetween, exemplified by axis 82 in Fig.4), and
said adaptor comprising: 
a connector (swivel means 114, Fig.2) configured to connect said adaptor to said IOS (swivel means 114 is configured to connect body 12 to the connector portion 14 via a mating connector 116, Fig.4, col.10, lines 10-21) and including a housing (structure at the end 18 such as spool body 122, Fig.2, sized and shaped to fit over said distal end of said IOS (swivel means and spool body configured to accommodate the distal end of the connector portion 14, Fig.6), where upon connecting said adaptor to said IOS, a portion of said housing is positioned proximal of said final optical element (as shown in Fig.6, the swivel means 114/spool body at 118 is proximally disposed with respect to the final optical element of focusing system 100); and 
an elongate probe (tool 26, Fig.2) coupled to said adaptor, comprising: 
a probe body (proximal end of tool 26 that is removably connected to head 28, Fig.2, col.5, lines 50-55); and 
an elongate section (distal portion of tool 26, Fig.2) which: extends away from said probe body (distal portion of tool 26 extends away from the proximal end), and upon connecting said adaptor to said IOS, extends away from said line of sight of said imager (distal portion of tool 26 extends somewhere between 45-90 degrees to and thus away from the line of sight (e.g. axis 82, Fig.2) of the imager, as shown in Fig.2); 
wherein said adaptor is configured so that, upon connecting said adaptor to said IOS (shown connected in Fig.1): a long axis of said elongate section extends at an angle of 45-90° from said line of sight of said image sensor (the angle between the line of sight (82) of the camera and the extending direction of the tool 26 is easily recognizable as being somewhere between 45-90 degrees in Fig.2); and 
at least a portion of said elongate section is viewable within the field of view (FOV) of said image sensor (field of view of the camera is of the work area 50, Fig.2, which includes at least a portion of the elongate section, col.7, lines 5-12).
Pathmanabhan discloses that the tool (26) can be a dental bur (col.5, lines 50-51) but fails to disclose any particular size or shape of such bur and thus, fails to disclose that the bur includes a tip sized and shaped to be inserted between a tooth and adjacent gingiva.  Mandell teaches that dental burs of 1.3 mm or less are known in the art (col.1, lines 22-33; col.2, lines 52-56) and can include a spherical cutting tip (cutting tip 12, Fig.5, col.2, lines 52-56).  It is noted that a tip diameter of 1.3 mm in a shape of a sphere falls within Applicant’s range and shape for “sized and shaped to be inserted between a tooth and adjacent gingiva” (see at least paragraphs [0164] and [0229] of the PGPUB 2017/0007377 for this application).   Since Pathmanabhan does not disclose any particular bur, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used any conventional bur with the device of Pathmanabhan, including the dental burr as taught by Mandell, to provide the predictable result of allowing for drilling and cutting of teeth. As mentioned above, the size and shape of such bur will provide a probe that is “sized and shaped to be inserted between a tooth and adjacent gingiva”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120062557 A1	Dillon; Robert F. et al.
US 20040191725 A1	Szymaitis, Dennis W.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795